Citation Nr: 0927978
Decision Date: 07/27/09	Archive Date: 09/03/09

Citation Nr: 0927978	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  95-14 050	)	DATE JUL 27 2009
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for a recurrent 
pilonidal cyst and residuals thereof.

2.  Entitlement to a compensable initial rating for 
furunculosis of the groin and buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.
 
In a decision dated in November 2005, the Board found that 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for a skin disability, 
characterized as a pilonidal cyst/furunculosis, and granted 
entitlement to service connection for chronic furunculosis of 
the groin area and buttocks.  However, it has recently come 
to the Board's attention that although the claim was reopened 
in full, no Board decision was rendered on the matter of 
entitlement to service connection for that aspect of the 
Veteran's disability claimed as a pilonidal cyst.  
Accordingly, the Board will resolve this remaining aspect of 
the Veteran's appeal by today's supplemental decision, as 
reflected on the title page of this decision.

Prior to the Board's November 2005 decision in this matter, 
this case was the subject of a Board remand dated in May 
2004.

The Veteran provided testimony at a July 1998 personal 
hearing before an RO Hearing Officer.

As discussed at greater length below, the issue of 
entitlement to a compensable initial rating for furunculosis 
of the groin and buttocks, for which a timely notice of 
disagreement was received in July 2006, but no statement of 
the case has been issued, is remanded to the RO for issuance 
of the statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

The issue of entitlement to a compensable initial rating for 
furunculosis of the groin and buttocks is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent medical evidence indicates that the Veteran has a 
recurrent pilonidal cyst and residual scarring related to his 
period of active service.


CONCLUSION OF LAW

A recurrent pilonidal cyst and residual scarring were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter remaining on appeal.  Therefore, 
no further notice or development is needed with respect to 
this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veterans Claims (Court) stated that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim." 

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The service treatment records reveal the Veteran was seen in 
May 1963 when it was reported he had hit the side of his 
groin with a buffer, and now had a cyst.  When seen in 
September 1963, it was noted the Veteran had boils on his 
genitals and buttocks.  In April 1964 "lance as before" was 
prescribed.  In June 1964, the diagnosis was a furuncle of 
the buttocks region.  It was lanced with placement of drain 
inserts.  A furuncle of the groin was again noted in March 
1965.  In a report of medical history completed at the time 
of examination for separation from service, in June 1965, the 
Veteran reported a medical history of boils.  The reviewing 
examiner noted that boils while in the service had been 
removed without complications.  Physical examination at that 
time was unremarkable.  

The Veteran was discharged from active service in August 
1965.  Numerous subsequent records of private and VA 
treatment and examination from the years shortly after 
discharge from service forward reflect ongoing recurrent 
treatment of the Veteran for recurrent pilonidal cysts and 
residual scarring.  

Private records of treatment reveal that in January 1968 a 
history of two pilonidal operations in the past two years was 
recorded.  On examination, there was a scar in the pilonidal 
area, with no pus.  The Veteran was advised to see a surgeon 
if the condition recurred.  A private record of treatment in 
August 1968 indicates that the Veteran had been operated upon 
for a pilonidal cyst in 1967.  On physical examination a scar 
of the left inter gluteal fold was noted.  The diagnoses were 
recurrence of pilonidal cyst; rule out fistula; and 
proctitis.  He was referred to a surgical clinic, where 
examination 5 days later revealed a pilonidal cyst, and the 
Veteran was advised to return to make arrangements for 
surgery.  He was hospitalized for five days in August and 
September 1968 and the abscess was drained.  He was treated 
again for a rectal abscess in May 1969.

On VA examination in September 1969, the Veteran reported a 
medical history of boils in the groin for the past three to 
four years.  He complained that his anus bothered him, and 
that bumps formed off and on.  He reported that he attended a 
Health Insurance Plan of Greater New York (H.I.P.) clinic in 
Hicksville, New York for his anus.  Physical examination 
revealed two or three small furuncles in the upper medial 
thigh areas.  The reported diagnoses included furunculosis of 
the groin area.

The Veteran received additional private treatment for 
pilonidal abscesses or cysts in the rectal area in July 1970, 
and April 1971, August 1971, September 1971, and on several 
occasions thereafter through December 1994.

The Veteran was seen at a VA outpatient facility in December 
1980 with a complaint of growths in the rectal area with 
drainage, intermittent for two or three weeks.  Physical 
examination revealed two surgical scars in the lower end of 
the intergluteal cleft, and cystic swelling one-centimeter 
lateral to the scars.  The impressions included chronic 
abscess of the gluteal region.

On VA examination in February 1981, physical examination 
revealed an indurated thickened scar in the midline sacro-
coccygeal region.  There was also an area of induration and 
thickening in the perineum, right side, lateral and inferior 
to the anal orifice.  The Veteran reported he had had 
incision and drainage procedures in the anal area in service.  
He complained of current swelling in the anal area.  The 
reported diagnoses included status post multiple incision and 
drainage procedures for infected pilonidal cyst and rectal 
abscess.  

At an August 2006 VA examination, there was observed, 
starting at the gluteal crease and moving toward the anus, a 
large amount of scar/fibrotic tissue with multiple 
overlapping healed surgical incisions over the sacrococcygeal 
area, making a scar that was 8 centimeters in length and 4 
millimeters in width.  The History of Present Illness section 
of the report states that the Veteran had a history of 
furunculosis to the groin and buttock which was diagnosed 
while in the military.  The Veteran reported that in 1964 he 
was in Germany when he developed pustules in the groin.  He 
indicated he developed a lesion in the gluteal fold and was 
diagnosed with a pilonidal cyst, and underwent irrigation and 
debridement.  He described having had recurrent painful pus-
filled lesions to the groin over the years.  He also reported 
having had five pilonidal cystectomies over the years, most 
recently in 1987, and that his last pilonidal cyst had 
occurred in six to seven months ago, at which time his 
treatment included warm soaks in the tub and taking Motrin 
until the lesion came to a head and he was able to evacuate 
it with pressure.  He was currently being followed by a 
private dermatological clinic.  Past surgical history 
included six pilonidal cystecomies, first in 1964 and most 
recently in 1987.  After physical examination, the Veteran 
was diagnosed as having a history of multiple pilonidal 
cystectomies with significant scar tissue to the sacral and 
coccygeal area, no active lesions, nontender; and history of 
furuncles to the groin but no active lesions, with 
lichenified skin with signs and symptoms of intertrigous or 
tinea cruris.  

The purpose of the August 2006 VA examination was 
adjudication of an increased rating claim.  However, the 
Board finds that the August 2006 VA examination report, when 
viewed in the context of the additional medical evidence of 
record, constitutes competent medical evidence supporting a 
determination that the Veteran's pilonidal cysts began during 
service and have recurred over the years, resulting in 
surgery and observed residual scarring.  The Board 
acknowledges that the examination report is somewhat 
problematic insofar as there is an indication that the 
examiner did not have the claims file available for review, 
and therefore relied heavily on the history as provided by 
the Veteran.  However, a cyst of unspecified nature is noted 
in the service treatment records, as well as recurrent 
lesions and lancing of the groin and buttocks, such that the 
history related in the examination report is at least 
approximately supported by the record.  The Veteran provided 
specific information as to the clinic of the claimed in-
service surgery in Germany for a pilonidal cyst with his 
claim received by the RO in August 1993; it is not clear that 
such records of overseas surgical treatment have been sought 
or obtained.  Treatment and surgery for a pilonidal cyst is 
well-documented by private treatment records of treatment in 
the years immediately after discharge from active service, to 
include observation on physical examination of residual 
scarring that had occurred as a result of the surgeries.  
This claim has been pending for more than fifteen years and 
the Board sees no reasonable possibility that further 
development of the claim at this point in time would result 
in dissociation of the Veteran's recurrent pilonidal cyst and 
residual scarring from his period of active service; 
moreover, the preponderance of the evidence cannot be said to 
be against the Veteran's claim.  Accordingly, and affording 
all benefit of the doubt in the Veteran's favor, the Board 
finds that entitlement to service connection for a recurrent 
pilonidal cyst and residuals thereof, to include scarring, is 
warranted.


ORDER

Entitlement to service connection for a recurrent pilonidal 
cyst and residuals thereof, to include associated scarring, 
is granted.



REMAND

The Board finds that correspondence received from the Veteran 
in July 2006 constitutes a notice of disagreement with an RO 
rating decision dated in November 2005 that assigned a 
noncompensable initial rating for chronic furunculosis of the 
groin area and buttocks.  (The Board further notes that it 
appears that the Veteran attempted to submit a notice of 
disagreement in August 2007 as to subsequent RO adjudication 
in November 2006 of the same issue; however, the RO found the 
notice of disagreement to be insufficient for lack of 
specificity.)  No statement of the case has been issued on 
this matter.  In light of the present procedural posture of 
this issue, the Board is obligated to remand the issue for 
proper development, to include issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the Veteran from 
the November 2005 rating decision 
assigning a noncompensable initial rating 
for chronic furunculosis of the groin area 
and buttocks.  (Subsequent rating decision 
implementation of the Board decision 
above, which additionally granted service 
connection for a recurrent pilonidal cyst 
and residuals thereof, must be considered 
as appropriate.)

The appellant and his representative 
should be clearly advised of the need to 
file a timely substantive appeal if the 
appellant wishes to complete an appeal 
from that determination.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


Citation Nr: 0529434	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  95-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability, characterized as pilonidal cyst/furunculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1962 until August 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1994  rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

This matter was previously before the Board in May 2004.  At 
that time, a remand was ordered to accomplish additional 
development.

In a February 2004 statement, the veteran's accredited 
representative noted that the veteran's claim of entitlement 
to service connection for a right knee disability as 
secondary to his service-connected left knee disability had 
been deferred by the RO in May 1996.  The issue has not since 
been adjudicated.  The Board therefore refers it back to the 
RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed April 1981 RO letter determination most 
recently denied service connection for a skin disability 
characterized as a pilonidal cyst.

2.  The evidence added to the record since April 1981, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Competent clinical evidence of record establishes that 
furuncles of the groin area and buttocks were demonstrated in 
service, and have been recurrent since service.




CONCLUSIONS OF LAW

1.  The unappealed April 1981 RO decision which denied the 
veteran's claim of entitlement to service connection for a 
skin disability, characterized as a pilonidal cyst, is final.  
38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the April 1981 RO 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for a skin 
disability, characterized as pilonidal cyst/furunculosis, 
have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001); 38 C.F.R. § 3.159 (2004).

3.  Chronic furunculosis of the groin area and buttocks was 
incurred in active service.  38 U.S.C.A. §§ 110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of May 2004, July 2004 and October 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a June 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony given at a 
personal hearing before the RO in July 1998, are affiliated 
with the claims folder.  The Board has carefully reviewed 
such  statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim prior to this date, the earlier version of the law, 
as outlined above, remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Analysis

The veteran most recently raised a claim of entitlement to 
service connection for a skin disability characterized as a 
pilonidal cyst in a December 1980 communication.  That claim 
was denied in an April 1981 RO decision.  The veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

The evidence of record at that time of the April 1981 RO 
denial included the veteran's service medical records, and 
September 1969 and February 1981 VA examination reports, as 
well as a VA clinical record dated in December 1980.  The 
service medical records reveal the veteran was seen in May 
1963 when it was reported he had hit the side of his groin 
with a buffer, and now had a cyst.  When seen in September 
1963, it was noted the veteran had boils on his genitals and 
buttocks.  In April 1964 "lance as before" was prescribed.  
In June 1964, the diagnosis was a furuncle of the buttocks 
region.  It was lanced with placement of drain inserts.  A 
furuncle of the groin was again noted in March 1965.  In a 
report of medical history completed at the time of 
examination for separation from service, in June 1965, the 
veteran reported a medical history of boils.  The reviewing 
examiner noted that boils while in the service had been 
removed without complications.  Physical examination at that 
time was unremarkable.

On VA examination in September 1969, the veteran reported a 
medical history of boils in the groin for the past three to 
four years.  He complained that his anus bothered him, and 
that bumps formed off and on.  He reported he attended a 
Health Insurance Plan of Greater New York (H.I.P.) clinic in 
Hicksville, New York for his anus.  Physical examination 
revealed two or three small furuncles in the upper medial 
thigh areas.  The reported diagnoses included furunculosis of 
the groin area.

By a rating decision in October 1969, the RO denied 
entitlement to service connection for furunculosis finding 
that furunculosis in service was acute and cleared without 
any residuals, since no residuals were shown on examination 
for separation from service.  Notice of the determination, 
including his appellate rights, was issued that same month.  
No appeal was taken from that determination.  See 38 U.S.C.A. 
§ 7105.  

The veteran was seen at a VA outpatient facility in December 
1980 with a complaint of growths in the rectal area with 
drainage, intermittent for two or three weeks.  Physical 
examination revealed two surgical scars in the lower end of 
the intergluteal cleft, and cystic swelling one-centimeter 
lateral to the scars.  The impression was chronic abscess of 
the gluteal region.

Also in December 1980, the veteran sought service connection 
for a pilonidal cyst.  He indicated that it began in 1963, 
had been operated on in 1964, and that it still bothered him.  
He indicated he had since had three operations, and lost many 
days from work.

In January 1981, the RO sought the veteran's treatment 
reports, including for a cyst, from the H.I.P. clinic in 
Hicksville, N.Y..

On VA examination in February 1981, physical examination 
revealed an indurated thickened scar in the midline sacro-
coccygeal region.  There was also an area of induration and 
thickening in the perineum, right side, lateral and inferior 
to the anal orifice.  The veteran reported he had had 
incision and drainage procedures in the anal area in service.  
He complained of current swelling in the anal area.  The 
reported diagnoses included status post multiple incision and 
drainage procedures for infected pilonidal cyst and rectal 
abscess.  

In response to VA's request for the veteran's medical records 
from the H.I.P. clinic in Hicksville, New York, it was noted 
that the veteran's medical records had been misfiled.  It was 
stated that a search was being made to locate the records, 
and that the records would be forwarded to VA as soon as they 
became available.

After considering the evidence then of record, as outlined 
above, the RO denied the claim in April 1981, noting that the 
veteran's discharge examination showed normal findings.  The 
RO also noted that the evidence failed to establish that a 
disability involving a pilonidal cyst still existed.

In August 1993, the veteran requested that his claim of 
entitlement to service connection for a tailbone cyst be 
reopened.  

Subsequent to the last final RO decision in April 1981, the 
additional evidence added to the claims folder consists of 
reports of VA treatment reports dated from 1987 to 2002.  
Additionally, an April 1995 VA examination report has been 
added to the record.  Further, private treatment record dated 
from 1968 to 1995, including from the H.I.P. clinic in 
Hicksville, New York, are now of record.  Finally, a 
transcript of the veteran's July 1998 personal hearing before 
the RO has been affiliated with the claims folder since the 
last final decision in April 1981.  

The above evidence reflects treatment for a pilonidal cyst in 
1968, 1970 and 1971.  Subsequent private records dated in 
1974 show complaints of periodic infection of a cyst.  The 
veteran was again bothered by infection in 1976 and surgery 
was performed.  More recently, an October 1997 VA treatment 
report noted a nontender medial cystic mass in the right 
popliteal area.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the clinical evidence described above, was not previously of 
record, and demonstrates periodic post-service treatment for 
the claimed disability as early as within three years of 
separation from service, albeit without a clinical opinion as 
to etiology.  The evidence of record in April 1981 
demonstrated the presence of furunculosis only on one 
occasion subsequent to service, on VA examination four years 
after service, in September 1969, and not again until seen at 
an outpatient clinic more than a decade later, in December 
1980.  The additional evidence further demonstrated 
continuity of treatment for a pilonidal cyst/furunculosis on 
a continuing basis in 1968, 1970 and 1971.  As such, the 
documents since added to the record, considered in 
conjunction with the record as a whole, are not cumulative or 
redundant, and are "new" under 38 C.F.R. § 3.156(a).  

In addition to being new, the submissions added to the record 
subsequent to the April 1981 rating decision support the 
veteran's contention that his current pilonidal 
cyst/furunculosis disability is causally related to service.  
To be material, the evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis 
added).  The basis of the RO's denial in 1981 was that the 
evidence failed to demonstrate a current disability.  As the 
additional evidence, considered in conjunction with the 
record as a whole, demonstrates continuity of treatment for 
furunculosis subsequent to service, in 1968, 1969, 1970, 
1971, and 1980, as well as residual scarring on VA 
examination in February 1981, it bears directly and 
substantially upon the specific matter under consideration, 
and as such, the additional evidence is "material" under 
38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.303.

In conclusion, the claims file contains new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a skin disability characterized as 
pilonidal cyst/furunculosis.  Indeed, there was no medical 
evidence in April 1981 indicating the chronicity of 
furunculosis since service.  There no longer remains a lack 
of such evidence.  

The Board will now adjudicate the reopened claim on the 
merits, de novo.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in active service or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Continuity 
of symptomatology from service is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

As outlined above, competent clinical evidence of record 
demonstrates that the veteran was treated on multiple 
occasions for furuncles of the groin area and buttocks during 
service and subsequent to service.  As such disability was 
observed during service, and continuity of symptomatology has 
been demonstrated thereafter, as outlined above in 1968, 
1970, 1971, 1980, and thereafter, the Board finds that the 
record demonstrates an etiological relationship between the 
furunculosis of the groin area and buttocks in service, and 
the post-service furunculosis of the groin area and buttocks.  
38 C.F.R. § 3.303(b).  As such, the Board finds that the 
evidence supports a grant of service connection for 
furunculosis of the groin area and buttocks.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disability, 
characterized as pilonidal cyst/furunculosis, is reopened, 
and the appeal, to this extent, is granted.

Service connection for chronic furunculosis of the groin area 
and buttocks is granted.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


